Unpublished opinions are not binding precedent in this circuit. PER CURIAM: Brent W. Cook seeks to appeal the district court’s order granting summary judgment to Defendant Sletton on Cook’s 42 U.S.C. § 1983 (2012) complaint. We grant Sletton’s motion to dismiss the appeal for lack of jurisdiction because the notice of appeal was not timely filed. Parties are accorded 30 days after the entry of the district court’s final judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214, 127 S.Ct. 2360, 168 L.Ed.2d 96 (2007). The district court’s order was entered on the docket on February 3, 2017. The notice of appeal was filed on March 21, 2017. Because Cook failed to file a timely notice of appeal or to obtain an extension or reopening of the appeal period, we grant the motion to dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process. DISMISSED